Order entered August 5, 2019




                                                In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                          No. 05-18-00426-CR

                      JAVEON DEROID DALCOURZUBER, Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F15-10957-J

                                              ORDER
       Before the Court is appellant’s August 2, 2019 motion to extend time to file his brief.

We GRANT the motion and ORDER appellant’s brief filed on or before September 3, 2019.

       Appellant is cautioned that further extensions are disfavored.       The failure to file

appellant’s brief by September 3, 2019 may result in the appeal being abated for a hearing under

rule 38.8(b)(3) without further notice.

                                                         /s/   LANA MYERS
                                                               JUSTICE